Citation Nr: 0931332	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for retinitis pigmentosa. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1951 to March 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The Board remanded the case in September 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The July 2002 rating decision, which determined that new 
and material evidence was not received to reopen the claim 
for service connection for retinitis pigmentosa, was not 
appealed and is final.

2.  The evidence received since the July 2002 rating decision 
does not relate to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for retinitis pigmentosa and does not raise a reasonable 
possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

The evidence received since the final July 2002 rating 
decision is not new and material, and the claim for service 
connection for retinitis pigmentosa is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in March 2004, September 2007 and September 
2008 letters, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The 
September 2007 and September 2008 letters advised the Veteran 
of the basis for the prior denials of his claims for service 
connection for retinitis pigmentosa.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Those letters also advised the 
Veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.  The claim was last readjudicated in June 
2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service private 
treatment records, and VA treatment records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
responding to notices.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).

Service connection for retinitis pigmentosa was originally 
denied in a 1991 rating decision because the condition 
existed prior to service and was not aggravated thereby.  The 
Veteran appealed and in May 1996, the Board denied the claim 
for service connection.  

The Veteran attempted to reopen the claim in January 2002.  
In a July 2002 rating decision the RO determined that new and 
material evidence had not been received.  The Veteran was 
notified of the decision the same month.  He did not appeal.  
Thus, the July 2002 decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. 
§ 20.302 (2008).  Therefore, new and material evidence is 
needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The evidence of record at the time of the July 2002 decision 
included service treatment records, private medical records, 
employment records, VA treatment records, hearing testimony, 
and the Veteran's contentions.  

The Veteran's service entrance examination noted defective 
vision, with distant vision of 20/50 bilaterally, and the 
Veteran reported eye problems.  Service treatment records 
indicate that the Veteran was first seen for his eyes in 
January 1953 when he complained of night blindness.  He was 
admitted to the hospital in February 1953 and reported that 
he was diagnosed with retinitis pigmentosa when he was 14 
years old.  He stated that he had had night blindness for 
several years.  He further stated that it did not cause any 
problems until he was stationed in Alaska in January 1953.  
Physical examination findings confirmed the presence of 
retinitis pigmentosa.  His visual acuity was 20/70-1 in the 
right eye and 20/40-1 in the left eye.  He was found unfit 
for further service and was discharged from service due to 
retinitis pigmentosa which pre-existed service and not 
aggravated by active service.  Following service he first 
sought treatment in July 1963, at which time his distant 
vision was 20/50 in both eyes.  Subsequent records reveal 
continued treatment for his condition.  

When testifying before the RO in 1993, the Veteran reported 
that he injured his eyes when struck by a dumpster door and 
that he first was told of retinitis pigmentosa in service 
when they were discharging him.  He further noted the onset 
of night blindness was after being hit by the door, and that 
it was discovered due to the long nights of darkness in 
Alaska.

In his 2002 claim, the Veteran contended that his exposure to 
x-rays as a dental technician in service aggravated his 
retinitis pigmentosa.  However, no medical evidence was 
submitted reflecting such.  Thus, the claim to reopen was 
denied.  

The pertinent evidence added to the record since the July 
2002 rating decision consists of VA treatment records and 
additional private treatment records.  VA treatment records 
indicate that the Veteran claimed that he was diagnosed with 
retinitis pigmentosa during active service in 1952 or, in the 
alternative, that being hit by a dumpster during active 
service worsened his condition.  Private treatment records 
indicate treatment for his condition.

After review, the Board finds that while some new evidence 
has been received, such is not material.  In this regard, the 
evidence fails to show that the Veteran's preexisting 
retinitis pigmentosa was aggravated by his military service.  
None of the medical evidence reflects that his military 
service in any way aggravated his preexisting retinitis 
pigmentosa.  Rather, these treatment records only record the 
Veteran's contentions that he was first diagnosed during 
service and that the trauma of being hit by a dumpster 
aggravated his retinitis pigmentosa.  Such contentions were 
considered and rejected in the prior denials of the claim.  
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (factual 
contentions which have been considered previously by the RO 
and BVA cannot be accepted as "new and material" evidence 
simply because they now form the basis of a medical opinion).  
Moreover, the medical evidence merely reflects the 
transcription of the Veteran reporting his history.  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber is a medical 
professional).

In summary, the evidence received since the last final denial 
fails to indicate that the Veteran's preexisting retinitis 
pigmentosa was aggravated by service.  Thus, the evidence, by 
itself or when considered in conjunction with the evidence 
previously of record, does not relate to unestablished facts 
necessary to substantiate the Veteran's claim, or raise a 
reasonable possibility of substantiating his claim.  
Therefore, the Board finds that new and material evidence has 
not been received and the claim for service connection for 
retinitis pigmentosa is not reopened.




ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for retinitis 
pigmentosa, the appeal is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


